Order entered August 2, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00866-CR

             ADRIAN ALEXANDREW CASTILLEJA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F17-76547-H

                                      ORDER

      Before the Court is appellant’s July 29, 2021 fourth motion for an extension
of time to file his brief. We GRANT the motion and ORDER appellant to file his
brief by August 9, 2021. If a brief is not filed by that date, this appeal may be
abated for a hearing. See TEX. R. APP. P. 38.8(b).
      We DIRECT the Clerk to send copies of this order to the Honorable Tina
Yoo, Presiding Judge, Criminal District Court No. 1; to Jeff Buchwald; and to the
Dallas County District Attorney’s Office, Appellate Division.
                                              /s/    LANA MYERS
                                                     JUSTICE